Citation Nr: 0200381	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's request 
for an increased evaluation for a lower back disability.

In February 2000, a Board video conference hearing was held 
before the undersigned and transcript of the hearing is of 
record.

The case was remanded to the RO in August 2000 for additional 
development of the evidence.  It was noted that the veteran 
had raised the issue of entitlement to a temporary total 
rating following surgery.  That issue was referred to the RO 
for the appropriate action.  It does not appear that the RO 
has taken any action with regard to that claim and it is 
again referred to the RO for the appropriate action.


REMAND

Service connection is currently in effect for lumbosacral 
strain, rated as 10 percent disabling under Diagnostic Code 
5295.

Per the veteran, in January 1995 he suffered a work-related 
injury to his lower back.  The claims folder indicates that 
when the veteran was examined it was discovered that the 
veteran had herniated discs at L5-S1 on the left and at L4-5 
on the right.  A Dr. C. M. Craythorne wrote in October 1995 
the following:

	. . . The employer may well argue 
that the exercise program would not be 
sufficient to cause two ruptured discs 
and he had to have a pre-existing 
condition that was aggravated by the 
exercise.  However, this examiner would 
consider that the injury of June, 1985 
would appear to be a back sprain.  It is 
unlikely that there was any disc 
component since he did not require active 
treatment for the next 10 years and he 
was able to do heavy construction work 
with a lot of bending, lifting, climbing 
and at times lifting in excess of 75 
pounds.  He does advise me that from time 
to time his back would flare-up during 
this 10 year period, but has no 
documentation of treatment.  It seems 
likely to this examiner that if the 
damage to the back in 1985 was 
sufficiently severe to end-up in a disc 
rupture, then that disc rupture would 
have occurred within the first year, 
possibly within the first 2 years.  It 
seems likely that a disc rupture 
occurring 10 years down the road is a 
natural disease process aggravated by the 
work injury and not directly related to 
the service injury of 1985 historically.

Dr. Craythorne did not mention whether he had reviewed the 
veteran's complete medical record prior to rendering his 
opinion.  The Board notes that the examination done by a VA 
specialist in March 1995, seven months prior to Dr. 
Craythorne's diagnosis, did not conclude that the veteran's 
two back conditions were separate and unrelated entities.

By rating actin in November 1995, the RO denied the veteran's 
request for an increased evaluation for a lower back 
condition.  The decision also stated that evidence had not 
been presented that etiologically linking the disc disability 
with the service-connected lower back condition.

In 1998, the veteran submitted a request to the RO asking 
that his service-connected disability be rated higher than 10 
percent disabling.  A physical examination of the veteran was 
accomplished and the results forwarded to the RO, which, in 
turn, denied the veteran's request.  In essence, the RO 
stated that the symptoms and manifestations from which the 
veteran was suffering therefrom were related to his 
nonservice-connected disc disability and not his service-
connected lower back condition.  

The veteran was notified of the decision and he appealed to 
the Board for review.  The veteran then provided testimony 
before the Board and also reported, in writing, that his 
claim before the state for worker's compensation was denied 
because the state concluded that his disc condition was 
related to his service-connected disability.  As a result of 
his statements, the Board remanded the claim for the purpose 
of obtaining additional evidence, to include the veteran's 
claim for worker's compensation.

Those documents were obtained and have been included in the 
claims folder.  Of interest is the decision of the 
administrative law judge of the West Virginia Worker's 
Compensation Office of Judges, dated April 24, 1997.  That 
decision affirmed a previous decision by the Worker's 
Compensation Office which found that the veteran's lower back 
disability was not due to a work-related injury.  The 
administrative law judge, in particular, wrote:

	. . . No medical expert testified or 
expressed an opinion which would clarify 
or support the claimant's allegation that 
he suffered a new and distinct injury to 
his back on January 23, 1995.  The 
overwhelming evidence of record 
contradict the claimant's claims and 
indicates that the claimant had been 
complaining of similar back problems for 
a prolonged period of time prior to this 
incident and that the disability 
complained of in this application for 
benefits was either an aggravation or 
progression of his pre-existing injury 
from the military, or that it occurred at 
some instance prior to January 23, 1995. 
. . . 

The administrative law judge's decision was appealed to the 
West Virginia Supreme Court of Appeals, which affirmed the 
judge's decision.

In conjunction with the instructions given by the Board in 
its August 2000 remand, the veteran underwent an orthopedic 
examination of his back in July 2001.  The examination 
discussed the manifestations and symptoms suffered by the 
veteran.  The examiner did not, however, discuss or comment 
on the findings surrounding the veteran's worker's 
compensation claim and appeared to rely on the opinion of Dr. 
Craythorne.  

The Board notes that by rating action in July 1999, the RO 
determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for herniated nucleus pulposus, left L5-S1.  In 
October 2001, the veteran's representative requested that the 
records be examined to determine if the veteran's back 
condition had its genesis in his service-connected 
lumbosacral strain and to what extent.  As noted above, 
additional pertinent evidence has been received since the 
July 1999 rating action.  The Board finds that the veteran 
has raised the issue of whether new and material evidence has 
been submitted to reopen a previously disallowed claim of 
entitlement to service connection for lumbar disc disease, 
claimed as secondary to the service-connected lumbosacral 
strain and that this claim is inextricably intertwined with 
the increased rating claim.  Therefore both claims must be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991). 

The Board also notes that a VA August 2001 neurosurgery 
outpatient record shows that the veteran had MRI testing and 
was placed on a surgery list.  The RO should obtain all 
current VA treatment records and any private medical records 
pertaining to the veteran's back disabilities.

Upon further review, it is the conclusion of the Board that 
additional development of the evidence, to include an 
additional VA examination, is necessary prior to the Board's 
issuance of a final decision.  Thus, the claim is remanded to 
the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected lumbosacral 
strain and for lumbar disc disease since 
July 2001.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record. In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran since June 2001, 
to include all records pertaining to any 
recent surgery, that are not currently in 
the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of the service-connected 
lumbosacral strain and to determine the 
etiology of the veteran's disc 
disability.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted, such testing 
or examination should be accomplished.  
The examiner should also explain, in 
detail, any contrary diagnoses that 
appear in the veteran's file, and why the 
examiner may disagree with those previous 
findings.

The examiner should review the complete 
claims folder, including the veteran's 
worker's compensation claim, and he/she 
should give an opinion as to whether it 
is as likely as not that the veteran's 
current disc disability is etiologically 
related to the veteran's service-
connected lower back disability.  All 
symptoms attributable to the current 
lumbar disc disease should be set forth.  
If it is found that the current lumbar 
disc disease is etiologically related to 
the service-connected lumbosacral strain, 
then the examiner should state whether 
the veteran has intervertebral disc 
syndrome and, if so, whether it is mild, 
moderate, severe, or pronounced.  If a 
conclusion cannot be made concerning 
whether the disc disability is related to 
the veteran's service-connected lower 
back condition, the examiner should then 
discuss the likely etiology the disc 
condition.

Regarding the symptomatology related to 
his service-connected lumbosacral strain, 
the examiner should determine if the 
veteran exhibits muscle spasms; loss of 
lateral spine motion, unilateral, while 
in the standing position; listing of the 
whole spine to the opposite side; or 
positive Goldthwait's sign.  The examiner 
should also perform range of motion 
testing.  In the description of the 
results of this testing, the examiner 
should indicate in degrees what normal 
range of motion is as compared to the 
veteran's range of motion.  The 
orthopedic examiner should also be asked 
to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

5.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a previously 
disallowed claim of entitlement to 
service connection for lumbar disc 
disease, claimed as secondary to the 
service-connected lumbosacral strain.   
In the event of an unfavorable decision 
with regard to this issue, the veteran 
must be informed of the decision and of 
his appellate rights.

6.  Following completion of the requested 
development, the veteran's claim should 
be readjudicated.  If the decision 
remains unfavorable, the veteran and his 
accredited representative should be given 
a supplemental statement of the case and 
allowed sufficient time for a response.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


